DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herbert Hoffman on 1/10/2022.
The application has been amended as follows: 
 	Claim 1, line 13 has been amended as follows (bolded for emphasis):
   	or more radially-flexible  ratchet arms and an internal surface of the housing; and
 	Claim 13, line 2 has been amended as follows (bolded for emphasis): 	rear portion of the injection device where the injection device is intended to be gripped by the [[a]] user.

 	Claim 16, lines 1-2 have been amended as follows (bolded for emphasis):
 	The injection device of claim 15 wherein said one or more radially-flexible  ratchet arms are moveable radially-inwardly, so as to decouple them from said

 	Claim 21, line 2 has been amended as follows (bolded for emphasis):
 	recesses, in particular cutaways in the pawl behind the one or more radially-inwardly extending splines.
Allowable Subject Matter
Claims 1-7, 10-13, 15-16, and 18-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2016/0151580 A1 to Oakley. In particular, Oakley discloses an injection device provided with a housing, a dose selector, a drive assembly, a spring, a ratchet arrangement, and an over-torque feature. However, Oakley fails to teach, disclose or render obvious “a ratchet arrangement rotationally coupling a ratchet component comprising one or more radially flexible ratchet arms and an internal surface of the housing” in addition to other limitations.
Regarding claim 15, the closest prior art of record is US Publication 2016/0151580 A1 to Oakley. In particular, Oakley discloses an injection device provided with a housing, a dose selector, a spring, a ratchet arrangement, and an over-torque feature. However, Oakley fails to teach, disclose or render obvious “a ratchet arrangement rotationally coupling a ratchet component comprising one or more radially-flexible ratchet arms and an internal surface of the housing” in addition to other limitations.
Regarding claim 19, the closest prior art of record is US Publication 2016/0151580 A1 to Oakley. In particular, Oakley discloses an injection device provided with a housing, a dose selector, a spring, a ratchet arrangement, and an over-torque feature. However, Oakley fails to teach, disclose or render obvious “a ratchet arrangement rotationally coupling a ratchet component comprising one or more radially-flexible ratchet arms and an internal surface of the housing” or “the one or more radially-inwardly extending splines being actuable to, when the rotation of the dose selector causes the charging force to exceed a defined limit, reduce the charging force transferred from the dose selector to the spring by moving between a coupled position in which they are rotationally coupled with a drive shaft of said drive assembly and an uncoupled position in which they are disengaged from the drive shaft by the one or more radially-inwardly extending splines moving radially-outwardly” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783